           Case 1:04-cr-01230-VM Document 57 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          9/7/2021
 ------------------------------ x
                                 :
 UNITED STATES OF AMERICA       :
                                :                       ORDER
             - v. -             :
                                :                    S1 04 Cr. 1230 (VM)
 THOMAS SANDERS,                :
           a/k/a “Pudgy,”       :
                                :
           Defendant.           :
                                :
 ------------------------------ x


                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on August 20, 2021;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated:             New York, New York
                   September 7, 2021


                                               ______________________________________
                                               THE HONORABLE VICTOR MARRERO
                                               UNITED STATES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK
